                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   GABRIEL ECKARD,                                        CASE NO. C19-0883-JCC
10                             Plaintiff,                   ORDER
11          v.

12   PAULA KAVANAGH,

13                             Defendant.
14

15          This matter comes before the Court on the report and recommendation of the Honorable
16   Brian A. Tsuchida, United States Magistrate Judge (Dkt. No. 6). Having thoroughly considered
17   the report and recommendation and the relevant record, the Court hereby ORDERS that:
18      1. Plaintiff’s motion to dismiss the case without prejudice (Dkt. No. 7) raises an untimely
19          objection to the report and recommendation. (See Dkt. Nos. 6, 7.) Under the
20          circumstances, Plaintiff’s motion to dismiss the case without prejudice (Dkt. No. 7) is
21          DENIED. See Fed. R. Civ. P. 41(a).
22      2. The report and recommendation (Dkt. No. 6) is ADOPTED.
23      3. Plaintiff’s complaint is DISMISSED with prejudice.
24      4. The Clerk shall send a copy of this order to Plaintiff and Judge Tsuchida.
25          //
26          //


     ORDER
     C19-0883-JCC
     PAGE - 1
 1          DATED this 9th day of July 2019.




                                               A
 2

 3

 4
                                               John C. Coughenour
 5                                             UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     ORDER
     C19-0883-JCC
     PAGE - 2
